Citation Nr: 0829239	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service  connection for neck problems with 
headaches.

3.  Entitlement to service connection for numbness of the 
fingers of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
November 1969.  His military occupational specialty (MOS) as 
shown on his separation document, DD Form 214, was light 
weapons infantryman.  Service documentation shows that he 
earned various awards and decorations, including the Vietnam 
Service Medal and the Vietnam Campaign Medal, and was an 
expert with the M-14 rifle.  He was in the Republic of 
Vietnam for approximately six months, during which time he 
was with the Company C, 2nd Bn., 9th Cavalry, in the 1st 
Cavalry Div., in the field at Landing Zone (LZ) Carol and in 
1968 in Quan Tri Province, Vietnam.  His recently acquired 
more complete 201 personnel file shows that he was involved 
in the Vietnam Counteroffensive Phases IV and V.  He was born 
in 1946.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony before a Veterans Law Judge at 
a videoconference hearing in April 2004; a transcript is of 
record.

In January 2005, the Board remanded the case for substantive 
development on the issues shown herein, as well as 
entitlement to service connection for tinnitus.  

The Board sent correspondence to the veteran in March 2008 
indicating that the Veterans Law Judge before whom he 
previously presented testimony was no longer with the Board, 
and asking if he wanted to have another hearing.  

After the aforementioned correspondence was sent, received 
and returned by the Board at his prior address of record, but 
while the case was still before the Board, in April 2008, the 
address of record for the veteran was changed in the VA-wide 
computer system by a VARO.  The source of that new data is 
unclear.

The veteran was scheduled for a hearing before a Veterans Law 
Judge via videoconference on August 12, 2008.  He failed to 
report for that hearing, and the file is so annotated.  

However, subsequently the original copies and envelopes 
associated with all correspondence which had been sent to the 
new address of record, including both the Board May 2008 
remand and the letter notifying the veteran of the date of 
his new hearing, were returned as being undeliverable.  There 
has been no further information since entered into the file 
as to a revised current address.

In part as a result of actions taken during the course of 
this appeal, service connection is now in effect for 
scarring, residuals of shell fragment wound to the medial 
aspect of the left thigh with retained metallic fragment, 
rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has defective hearing which is due to active military service 
or any disability of service origin, and sensorineural 
hearing loss was not present to a compensable degree within 
one year after service separation.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has neck problems with headaches, which are due to active 
military service or any disability of service origin, and 
cervical arthritis was not present to a compensable degree 
within one year after service separation

3.   The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a chronic disability manifested by numbness of the 
fingers of both hands, which is due to active military 
service or any disability of service origin, and a chronic 
neurological disorder was not present to a compensable degree 
within one year after service separation


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and is not due to any disability of service origin, and 
sensorineural hearing loss as an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2007).

2.  Entitlement to service  connection for neck problems with 
headaches was not incurred in or aggravated by service and is 
not due to any disability of service origin, and cervical 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

3.  Entitlement to service connection for numbness of the 
fingers of both hands was not incurred in or aggravated by 
service and is not due to any disability of service origin, 
and numbness as an organic disease of the nervous system may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his current claim in July 2002, which was 
followed by a letter from the VARO to him in September 2002 
identifying what was being done and what was required in his 
claim, as well as other VCAA data.  He said he had been seen 
only at VA since 1975, and all available VA treatment records 
were obtained (stated to have been from 1973 to date).

The claims were adjudicated in rating decisions, and he filed 
a timely Notice of Disagreement and appeal.  Twice the case 
was remanded for development, as mentioned above.  
Throughout, the VARO sent him an explanatory letters, an SOC 
and SSOC's, etc.  In the aggregate, the Board finds that the 
RO has satisfied the duty to notify and assist under the 
VCAA.  The content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has submitted additional data, and has indicated that he has 
no other information or evidence to substantiate those 
claims.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal, or suggested in any 
way that there is any prejudice due to a lack of proper VA 
notice or assistance.  

It is noted and detailed above that the veteran had requested 
an additional hearing, and an attempt was made to effectuate 
that request.  However, absent any further verifiable 
credible changes of address, there is no point in remanding 
the case again when there appears to be no feasible way to 
provide him with notice thereof.  Should he wish to reopen 
the claims at a future date and be heard at that time, he is 
of course free to do so.  The Board notes in this regard 
that, while VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the claimant to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss or numbness of the 
hands) or arthritis become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the pre-aggravation baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability, which is the crux of the claims in this matter.  
See Collette, supra.  The law still requires medical evidence 
of a causal relationship between the currently claimed 
condition and the veteran's service.  See Wade v. West, 11 
Vet. App. 302, 305 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Service connection may not be based upon a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that claimed disorder "may or may 
not" be related to service is too speculative to establish 
any such relationship).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 61 (1991).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background

The veteran's service treatment records (STRs) show that, on 
medical examination at the time of induction, dated in 
September 1967, on the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
--
0 (5)

Note:  Since the examination was undertaken by the service 
department and prior to October 31, 1967, the findings are 
assumed to be under ASA standards; thus, the figures in "( 
)" are as converted to ISO standards. 

No audiometric findings or any reference to his ears are 
shown during service.


On the authorized audiological evaluation at separation in 
November 1969, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
0
5

The STRs are devoid of any complaints, findings or symptoms 
of a neck disorder, cervical problems, chronic headaches or 
numbness in the fingers of either hand.  
The veteran filed his claim in 2002, and all available VA 
treatment records were obtained.

VA clinical reports from February 1977 show complaints of a 
cyst behind both ears and one on his right forearm.  In 
February 1981, he had a cyst behind his right ear on his 
neck.  He later showed some signs of infection in some of the 
sebaceous cyst areas.  He had excision of some of these, 
which were then and later variously described as sebaceous 
cysts, dermatitis, dermatofibromata, seborrheic keratosis, 
lichen planus, verucca vulgaris, follicular papules, 
condylomata acuminata, and psoriasis.  In the 1980's he was 
also seen for a rash on various locations including both his 
hands and right wrist.  

In early 1985, he had pharyngitis and acute tonsillitis, with 
some dizziness among other symptoms.  In 1986, he had what 
was thought to be a recurrence of tonsillitis, with some 
throat symptoms, without tender adenopathy to the head or 
neck.  In 1988, he had viral pharyngitis with inflammation in 
the throat.  In June 1989, he had cuts on his right forearm 
after an accidental fall, described as a small abrasion with 
cellulitis.  

He sustained another laceration to the right upper arm and 
elbow area from broken glass in August 1992.  Followup showed 
full movement and pulsations in the arm, wrist, hand, and 
fingers.  In January 1993 he had mildly scaly plaques on the 
left elbow, the buttock, and some fingers.  In late 1993, he 
had a lesion removed from his forehead; there was another on 
his knee.  In February 1994, he had verruca involving the 
left thumb, his forehead, the right web between the thumb and 
index finger, and the right arm.  In December 1994, January 
and December 1995, and January 1996 he was seen for a wart or 
lesions on his chin, ear lobe, and lower lip.  A pathology 
report from specimens taken from two of the areas in December 
1995 identified trichilemmoma and acrochordon.

In February 1996, he complained of two months of problems 
with mild, lichenified rash on the lateral surface of his 
finger, similar to what he had previously had on his elbow 
and knee areas.  In August 1996, he had scaly lesions on both 
hands and fingers.  In 1996 and 1997 he was also seen for 
what was thought to be Eustachian tube dysfunction, without 
evidence of otitis media.  On one notation in February 1997 
it was noted that he did not have symptoms of hearing loss 
noted at that time; but in March 1997 he reportedly had some 
hearing complaints associated with upper respiratory 
symptoms.

An audiological evaluation in March 1997 was not converted to 
the certified chart but, in general, raw scores at the 
conversational levels of hearing from 500 to 4000 Hz showed 
no decibels greater than 15; most were 0 to 10 decibels at 
all those levels.  There were also no findings above 25 
decibels in either ear at 5000 and 6000 Hz.  He was also 
complaining of tinnitus at the time.

Reports from March 1998 show that the veteran had a vague 
sensation of intermittent generalized tingling, particularly 
in the left arm, for two months, as well as insomnia and 
anxiety and occasional palpitations.  He had taken his own 
blood pressure and said it was high.  He had taken Motrin 
with some relief.  When seen in May 1998 he had complaints of 
flu symptoms a month before, after which he had intermittent 
lightheadedness when moving his head in certain directions, 
but not reproducible on repeat motion.  In June 1998, he 
again had scaly lesions over several digits of the right 
hand, posterior neck, and cheek.

Outpatient records from March 2003 show ongoing complaints of 
occasional numbness in both hands.  He reported having had an 
injury to his neck and head due to an explosion in Vietnam.  
There was no pain on his arms, and no headache, vomiting, 
dizziness, etc.  In October 2003 and on at least one later 
occasion, it was suggested that he might have signs of 
cervical radiculopathy, but this was not confirmed by any 
further studies at the time of the notations.

Pursuant to the Board's remand, the veteran was given 
specialized VA examination in March 2006, the compete reports 
from which are in the file.  On the authorized audiological 
evaluation in March 2006, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
15
10
0
5
0

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The examiner noted earlier audiometric 
findings, although he did not convert the earliest service-
entry findings from ASA to ISO, and converted to chart-form 
the original raw graph findings for the test in March 1997.  
He specifically noted that the veteran did not meet the 
criteria for having a hearing disability under VA guidelines.  
He noted the veteran's in-service noise exposure and opined 
that his tinnitus was a result thereof.

On the remainder of the examination, the veteran reported 
that he had sustained a neck injury in service at the time of 
the shrapnel blast, with headaches thereafter, and had been 
unable to wear his helmet due to the cervical spine pain.  
The examiner reviewed the entire file, and so stated.  Since 
2003, he had been noted to have had demonstrated signs of 
severe cervical arthritis (including severe degenerative 
changes at C-5/C-6, mild changes at C-4/C-5 and C-6/C-7 
levels, and mild foraminal narrowing of the C-5/C-6 levels on 
both sides with similar findings on the right at C-6/C-7).  
He now has ongoing cervical spine pain, with radiation to the 
trapezius muscles bilaterally.  There was numbness and 
tingling in his arms, hands, and fingers.   He had had some 
relief with the use of various heat products and techniques.  
He also had headaches in the occipital region.  The examiner 
described his current symptoms in detail, including X-ray 
findings.  In sum, he opined that although there were no 
service records to support it, given the history, it is 
highly possible that he also sustained a cervical spine 
injury at the same time, as he had stated.  However, the 
examiner felt that he would have to engage in mere 
speculation to associate the current findings with anything 
in service, including that trauma.  As for the headaches, he 
felt that they are most likely related to tight musculature 
and cervical spine pathology, rather than other causation.  
In that regard, there was no evidence of chronic headaches 
such as migraine or cluster headaches.  

IV.  Analysis

In analyzing the claims involved herein, we note that the 
veteran states he has had hearing problems since service as a 
result of his acoustic trauma in Vietnam, and that both his 
tinnitus and hearing loss have resulted therefrom.  That he 
was exposed to in-service trauma has been acknowledged, and 
in fact, during the course of the current appeal, he has been 
granted service connection for the tinnitus as a result 
thereof.  

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
In the present case, this threshold requirement is not met.  
We recognize that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the evidence fails to show chronicity of the claimed 
disorder at any time, that holding would not be applicable.  
In the present case, the record does not show any 
audiological test, in or since service, in which the veteran 
has manifested findings that are reflective of hearing 
disability as would support service connection consistent 
with the requirements of 38 C.F.R. § 3.385.

In the case of the veteran's claimed cervical spine 
disability, it is entirely possible that he did hurt his neck 
in service.  The issue is whether he has any residuals as a 
result thereof and, collaterally, what is/are the cause(s)of 
his current problems.

As noted above, he has a long history of various skin lesions 
and excisions, during symptomatic episodes of which he has 
seemingly had some sensory changes in one or the other arm, 
the neck, etc.  It is further recognized that he now has 
significant cervical degeneration from which he has 
consequent radiculating pain, headaches, and sensory changes 
into the upper extremities.  Also, tingling in the upper 
extremities was noted after a trauma in 1998 as well.  
However, absent a nexus opinion, there is no competent 
medical basis for associating any of these current symptoms 
with his in-service injury or anything else of service origin 
on any basis.  

The recent special VA examiner had a comprehensive and sound 
basis on which to render the final medical conclusions, and 
both discussed the evidence and provided supporting 
rationale.  Thus, the Board finds the examination report to 
be of persuasive value in rendering a decision herein.  And, 
while the Board appreciates the veteran's observations, he is 
a layman and thus not qualified to either render a diagnosis 
or issue a nexus opinion in the matter.  See Espiritu v. 
Derwinski, supra.

For these reasons, the preponderance of the evidence is 
against the claim, and it must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for neck problems with headaches is 
denied.

Service connection for numbness of the fingers of both hands 
is denied.


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


